            Case 3:20-cv-00030-VLB Document 1 Filed 01/08/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

ANTHONY OLBRYS           :
    Plaintiff            :
                         :
VS.                      :
                         :
UNITED STATES OF AMERICA :                                   CASE NO.:
     Defendant           :

                                         COMPLAINT

                                JURISDICTION AND VENUE

       1.      This action is brought pursuant to the Federal Tort Claims Act, 28 U.S.C. § 2671,

for injuries sustained on January 16, 2018.

       2.      On March 18, 2019, pursuant to 28 U.S.C. § 2675 the plaintiff submitted an

Administrative Claim to the United States Postal Service.

       3.      On August 15, 2019 the plaintiff received a denial of said claim by the Tort

Claims Adjudicator for the United States Postal Service (postmarked August 12, 2019).

       4.      As such, all conditions precedent to a Federal Tort Claim have been met pursuant

to 28 U.S.C. §2401(b).

       5.      Venue is proper in this district pursuant to 28 U.S.C. §1391: the plaintiff resides

within the District of Connecticut and the actions which gave rise to this action likewise

stemmed from that venue.
             Case 3:20-cv-00030-VLB Document 1 Filed 01/08/20 Page 2 of 5




                                              PARTIES

        6.      The plaintiff, Anthony Olbrys, is and at all relevant times herein was a resident of

Connecticut.

        7.      The defendant, the United States of America, at all relevant times herein operated

a postal operation as part of the United States Postal Service in the Town of Waterford; the

United States is an appropriate defendant under the Federal Tort Claims Act.

                                                FACTS

        8.      On or about January 16, 2018, the plaintiff, Anthony Olbrys, was the operator of a

motor vehicle which was traveling southbound on Route One/Boston Post Road in Waterford,

Connecticut.

        9.      At said time, an employee of the defendant, Priest Hannans, was operating a

United States Postal Service mail delivery truck which was parked facing southbound on Route

One/ Boston Post Road in Waterford, Connecticut, near the vicinity of 240 Boston Post Road.

        10.     As the plaintiff traveled southbound on Route One/Boston Post Road he came

upon the parked United States Postal Service mail delivery truck from its rear.

        11.     Due to the stationary position of the United States Postal Service mail delivery

truck on the side of the shoulder, the plaintiff began to pass the truck to its left.




                                                   2
              Case 3:20-cv-00030-VLB Document 1 Filed 01/08/20 Page 3 of 5




        12.      In the course of attempting to pass the mail truck the mail truck suddenly and

without warning moved from its parked position on the shoulder of the road and back into the

lane of travel causing the two vehicles to collide (hereinafter the “collision”).



                                       CAUSE OF ACTION

        13.      Said collision caused physical injuries and damages to the plaintiff as hereinafter

set forth.

        14.      The plaintiff’s injuries and losses were caused by the negligence and carelessness

of the defendant, their agents, employees, and/or representatives in that the operator of the

United States Postal Service mail delivery truck:

        (a)       violated Section 14-218(a) of the Connecticut General Statutes by operating said
                 motor vehicle at an unreasonable rate of speed having due regard for the width,
                 traffic and use of said highway and the weather conditions then and there existing

        (b)      violated Section 14-236 of the Connecticut General Statutes by failing to operate
                 said motor vehicle within a single lane of a multiple lane street and moved from
                 such lane when he failed to ascertain that such movement could be made with
                 safely;

        (c)      failed to apply the brakes in a timely manner or otherwise maneuver the vehicle
                 so as to avoid the collision with the plaintiff’s vehicle;

        (d)      failed to keep the vehicle under reasonable and proper control;

        (e)      failed to keep an adequate and proper lookout for traffic approaching from the
                 rear;




                                                   3
             Case 3:20-cv-00030-VLB Document 1 Filed 01/08/20 Page 4 of 5




       (f)      was inattentive to driving and/or was distracted by the tasks associated with his
                mail delivery to the exclusion of traffic in and around the mail truck;

       (g)      failed to sound the horn or otherwise warn of the sudden movement back into the
                travel lane;

       (h)      failed to make proper use of his faculties and senses so as to avoid the aforesaid
                incident; and

       (i)      failed to signal before re-entering the lane of travel occupied by the plaintiff.


       15.      As a result of the negligence and carelessness of the defendant, its agents,

employees, representatives and subcontractors, the plaintiff sustained the following injuries,

some or all of which may be permanent in nature:

       (a)      Injury to cervical spine requiring anterior cervical diskectomy and fusion

       (b)      Radiating pain and numbness in upper extremities

       16.      As a further result of the fall the plaintiff was required to undergo surgical

intervention, diagnostic testing, orthopedic and neurological evaluations, physical therapy and

take prescription medication. In all probability, the injuries sustained by the plaintiff will

necessitate further care and are permanent in nature. Moreover, it is likely that the plaintiff’s

injuries will be the source of continuing pain and disability. In addition, he suffered and will in

the future continue to suffer great physical and mental pain.




                                                  4
            Case 3:20-cv-00030-VLB Document 1 Filed 01/08/20 Page 5 of 5




          17.    As a further result of the negligence and carelessness of the defendant as

aforesaid, the plaintiff was required to spend various sums of money for the medical care,

surgery, medical treatment, x-rays, medication and devices necessitated by his injuries. Also, as

the plaintiff’s injuries are permanent, he is likely to continue to incur additional costs in the

future.

          18.    As a further result of said injuries and treatment, the plaintiff lost income.

                                      REQUEST FOR RELIEF

WHEREFORE, the plaintiff claims:

          All fair, just and reasonable compensatory damages available under law.


                                                        THE PLAINTIFF:


                                                        By
                                                        James M. Harrington
                                                        Polito & Associates, LLC
                                                        567 Vauxhall St. Ext. Suite 230
                                                        Waterford, CT 06385
                                                        (860) 447-3300
                                                        Fax: (860) 447-3389
                                                        info@politolaw.com
                                                        Federal Bar No. 29422




                                                    5
